Citation Nr: 0108050	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 846	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on a personal assault in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The claimant was honorably discharged from the Army in August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision, which denied the 
veteran's claim of service connection for PTSD.

REMAND

The claims folder includes a copy of the claimant's service 
discharge, which was issued in August 1980, but the claims 
folder does not include documentation of the claimant's dates 
of active service.  Furthermore, the claims folder does not 
include the claimant's service medical records.

The claimant contends that she has PTSD as a result of having 
been raped during service.  In February 2000, the RO decided 
that the claim was not well grounded.  After the RO 
adjudicated the veteran's claim, Congress enacted legislation 
that repealed the requirement of filing a well-grounded 
claim.  Under this legislation, VA has a duty to assist in 
the development of the claim.  Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 200, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In addition, as has been held by the United States Court of 
Appeals for veterans Claims, when a claimant alleges that a 
personal assault caused her disability, VA has a special 
obligation assist with the development of the claim.  
Patton v. West, 12 Vet. App. 272 (1999).  In this regard, the 
Court noted that VA's Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III,  5.14(c) provides particularized 
requirements for the assistance that is to be given to 
veterans with PTSD claims based on assertions of personal 
assault.  These particularized requirements regard the 
development of "alternative sources" of information since 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  MANUAL M21-1, Part III,  
5.14(c)(5).  Alternative sources include testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of substance abuse, pregnancy tests, 
and/or performance evaluations, among other things.  
Currently, it is not clear from the record that an attempt 
has been made to obtain the above-referenced information from 
the claimant.  Therefore, this case must be remanded for such 
development.

It is important to note that this case must now be reviewed 
on a basis that is different from the basis of the RO's 
initial adjudication.  The Court of Appeals for Veterans 
Claims has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the claimant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the 
circumstances of this case, where the claim has been denied 
as not well grounded and the claims folder does not include 
basic documentation, the Board can neither conclude that the 
claimant has had an adequate opportunity to be heard nor find 
that the RO has fulfilled the duty assist.  

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder, particularly including 
medical records from Braddock and St. 
Francis Hospital.  If any such records 
are unavailable, the reasons for the 
unavailability of these records must be 
documented.

4.  The RO should also attempt to obtain all of the 
claimant's service medical and personnel records 
with assistance from the National Personnel Records 
Center (NPRC).  If any such records are 
unavailable, the reasons for the unavailability of 
these records must be documented.  The RO must also 
obtain verification of all the claimant's periods 
of active service and place documentation of the 
service in the claims folder.  

5.  The RO must attempt to obtain Clinical records 
for a claimed hospitalization at Ft. Lee, West 
Virginia. If any such records are unavailable, the 
reasons for the unavailability of these records 
must be documented.

6.  The RO should obtain from the Social Security 
Administration (SSA) the records pertinent to the 
claimant's claim for SSA disability benefits, as 
well as the medical records relied upon concerning 
that claim.  If any such records are unavailable, 
the reasons for the unavailability of these records 
must be documented.

7.  The RO should instruct the claimant 
to provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of her 
assault during service.  The claimant  
must be advised that this information is 
necessary to obtain supportive evidence 
of the stressful event and that she must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  Additionally, the RO should 
afford the claimant an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding the in-service 
assault to support her claim of service 
connection for PTSD. 

8.  The RO should then request any supporting 
evidence from alternative sources identified by the 
claimant and any additional alternative sources 
deemed appropriate, if the claimant has provided 
sufficiently detailed information to make such a 
request feasible.  The RO should follow all 
applicable procedures in Manual M21-1, Part III,  
5.14(c).

9.  The claimant must be scheduled for a 
VA psychiatric examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the claimant have PTSD?  (Any 
diagnosis of PTSD should be in accordance 
with Diagnostic and Statistical Manual 
IV.)

b.  If PTSD is diagnosed, the examiner 
should clearly identify the stressors 
that are deemed to be the cause of the 
condition.

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should explain why it is not feasible to respond. 

The veteran must be properly informed of 
her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

10.  After the development requested 
above has been completed, the RO should 
review the claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

11.  The RO should readjudicate the claim 
of service connection for PTSD based on a 
personal assault in service.  All 
appropriate laws and regulations should 
be applied.  If the benefit being sought 
by the claimant is not resolved to her 
satisfaction, she and her representative 
should be sent a supplemental statement 
of the case.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




